Title: To James Madison from John Church, 16 June 1806
From: Church, John
To: Madison, James



Sir
Cork 16: June 1806

I duly received the Favor of your Letter of 7th. April & was highly gratified that my Proposal (of 24. Decr: A.P.) for appointing my Son James B. Church my Vice Consul had met your Approbation.  I already feel the Benefit of that Liberty having duly communicated the Authority to him.  For all his Acts in the American Vice Consulate do I hold myself responsible being fully persuaded of his Ability to execute equally as myself.  You are in Possession of his Signature having affixed it to my aforesaid Letter of 24th. December.
At the present Time I have no Observations to make meriting Attention, only one Case of Interruption to American Navigation having occurred at this Port in the current Year & I was carefull to apprize Mr. Monroe thereof in due Time
You shall be furnished with the usual Accounts from here at the End of the Year  I have the Honor to be Sir Very respectfully Your obedt. Servt.

John Church

